DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-23 and 31-37 are pendingPreviously withdrawn claims 24-30 are now canceled
Claims 31-37 are new
Claims 1, 3-11, 13-15, 18-19 and 21-23 are currently amended
Claims 1-23 and 31-37 are rejected

Claim Objections
Claim 7 is objected to because of the following informalities:  Lines 5 and 7 each states “the fluid of the secondary circuit”.  Examiner suggests amending each limitation to further recite “the fluid of the at least one secondary circuit” to maintain consistency.  Appropriate corrections are required.
Claim 10 is objected to because of the following informalities:  Lines 4-5 and 7 each states “the fluid of the secondary circuit”.  Examiner suggests amending each limitation to further recite “the fluid of the at least one secondary circuit” to maintain consistency.  Appropriate corrections are required.
Claim 15 is objected to because of the following informalities:  Lines 2 and 3 each states “mud”.  Examiner suggests amending each limitation to further recite “the 
Claim 18 is objected to because of the following informalities:  Line 10 states “attached an outlet of”.  Examiner suggests amending the limitation to further recite “attached to an outlet of” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “the heat exchange system is configured to transfer heat from an engine exhaust gas of at least one engine to the mud” on lines 9-10 of claim 1, “a radiator, configured to cool the mud” on lines 1-2 of claim 14, “fins configured to increase convective heat transfer” on lines 9-10 of claim 31, “the first inlet is configured to receive a first flow of the mud” on line 10 of claim 34, “the second inlet is configured to receive a second flow of the mud” on lines 11-12 of claim 34, and “the feed tube is configured to mix the first and second flows of the mud” on line 13 of claim 34.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, dependent claim 13 now recites “wherein the primary flow pathway bypasses the heater and the fluid separating system”, which is not described or supported in the original specification filed on 03/30/2018; therefore, is new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “the opposite rails” on line 1.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to have claim 33 depend on claim 32 instead of claim 31?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddis et al. (US 2009/0107728 A1) (hereinafter “Gaddis”).

Regarding Claim 31:
Gaddis teaches a mud cleaning system (see FIG. 2, system 100) (see paragraph 2 – “…to systems for recovering drilling fluid (“mud”) used in such operations…”) (see paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid”) (see paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”) comprising:
a system inlet carrying a mud from a wellbore (see FIG. 2, mud source 24) (Examiner’s note:  It is inherent for mud source 24 (assuming it’s a mud feed tank and/or a direct feed from an active rig mud system as disclosed in paragraph 39 recited below) to include an inlet/tube/conduit to further carry the mud from a wellbore, see MPEP 2112) (see paragraph 35 – “As spent drilling fluid mixture containing drilling fluid (oil-based or water-based) and contaminants from a mud source 24 used in wellbore operation which has drilling fluid and contaminants (drilled cuttings and/or debris) therein is pumped by a pump 22 from a mud source 24 to the mixing apparatus 20”) (see paragraph 39 – “…the mud source 24 is a mud feed tank…the mud source 24 is a direct feed from an active rig mud system”) (see paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid”) (see paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”);
a heater (see FIG. 2, heater apparatus 30) (see paragraphs 35-36 – “…The resulting mixture of spent drilling fluid and water/flocculant mixture is pumped to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.  Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”);
a fluid separating system (see FIG. 2, centrifuge apparatus 102) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage, used as fuel, or re-introduced to an active rig mud system…”); and
a system outlet carrying the mud to a holding vessel (see FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106 and/or a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see FIG. 4 illustrating a settling apparatus 350, after the centrifuge apparatus, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”);
wherein the system inlet, the heater, the fluid separating system, and the system outlet are fluidly connected such that the mud flows from the system inlet, into the heater and the fluid separating system, and then out the system outlet (see FIG. 2, mud flows from mud source 24 to a heater apparatus 30, to a centrifuge apparatus 102, and ultimately for storage (holding vessel) via the system outlet as explained above) (see FIG. 4, mud flows from mud source 24 to a steam injection system 310 (heater apparatus), to a centrifuge apparatus 330, and optionally to a settling apparatus 350 including a settling tank 354 (holding vessel) for storage) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see paragraph 44 – “…the heater apparatus is a steam injection system 310 which includes a steam generator 312 and steam injector apparatus 314 for injecting live stream…”) (see paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”) (see paragraph 52 – “…the methods including:  producing a mixture of flocculant with a spent drilling fluid; the spent drilling fluid containing drilling fluid and contaminants; heating the mixture; and separating drilling fluid from the mixture…”);
wherein the holding vessel comprises a mud tank having fins configured to increase convective heat transfer (Examiner’s note:  this claim limitation is intended use of fins) (see Gaddis FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106 and/or a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see Gaddis FIG. 4 illustrating a settling apparatus 350, after the centrifuge apparatus, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).
Although Gaddis does not explicitly teach fins, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the holding vessel (mud tank) of Gaddis to include fins configured to increase convective heat transfer, in order to effectively and efficiently transfer heat from one fluid to another different fluid and eventually to a process fluid (mud) for heating and cooling purposes (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).

Regarding Claim 32:
Gaddis teaches the mud cleaning system of claim 31.  Although Gaddis does not explicitly teach a mud tank comprising rails and fins disposed between the rails, it would storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).

Regarding Claim 33:
Gaddis teaches the mud cleaning system of claim 31.  Although Gaddis does not explicitly teach a mud tank comprising horizontal rails and rectangular fins disposed between the horizontal rails, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the holding vessel (mud tank) of Gaddis to include horizontal rails and rectangular fins, in order to effectively and efficiently transfer heat from one fluid to another different fluid and storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).

Regarding Claim 34:
Gaddis teaches a mud cleaning system (see FIG. 2, system 100) (see paragraph 2 – “…to systems for recovering drilling fluid (“mud”) used in such operations…”) (see paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid”) (see paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”) comprising:
a system inlet carrying a mud from a wellbore (see FIG. 2, mud source 24) (Examiner’s note:  It is inherent for mud source 24 (assuming it’s a mud feed tank see MPEP 2112) (see paragraph 35 – “As spent drilling fluid mixture containing drilling fluid (oil-based or water-based) and contaminants from a mud source 24 used in wellbore operation which has drilling fluid and contaminants (drilled cuttings and/or debris) therein is pumped by a pump 22 from a mud source 24 to the mixing apparatus 20”) (see paragraph 39 – “…the mud source 24 is a mud feed tank…the mud source 24 is a direct feed from an active rig mud system”) (see paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid”) (see paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”);
a heater (see FIG. 2, heater apparatus 30) (see paragraphs 35-36 – “…The resulting mixture of spent drilling fluid and water/flocculant mixture is pumped to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.  Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”);
a fluid separating system (see FIG. 2, centrifuge apparatus 102) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further fed to storage, used as fuel, or re-introduced to an active rig mud system…”); and
a system outlet carrying the mud to a holding vessel (see FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106 and/or a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see FIG. 4 illustrating a settling apparatus 350, after the centrifuge apparatus, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”);
wherein the system inlet, the heater, the fluid separating system, and the system outlet are fluidly connected such that the mud flows from the system inlet, into the heater and the fluid separating system, and then out the system outlet (see FIG. 2, mud flows from mud source 24 to a heater apparatus 30, to a centrifuge apparatus 102, and ultimately for storage (holding vessel) via the system outlet as explained above) (see FIG. 4, mud flows from mud source 24 to a steam injection system 310 (heater storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see paragraph 44 – “…the heater apparatus is a steam injection system 310 which includes a steam generator 312 and steam injector apparatus 314 for injecting live stream…”) (see paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”) (see paragraph 52 – “…the methods including:  producing a mixture of flocculant with a spent drilling fluid; the spent drilling fluid containing drilling fluid and contaminants; heating the mixture; and separating drilling fluid from the mixture…”); and
a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40) (Examiner’s note:  It is inherent for multiple pumps to include an inlet section and a corresponding outlet section.  In addition, it is inherent for a flow conduit/pipe/tube in a Y shape, to further include two inlets and a corresponding tube at the other end (‘feed tube’), in fluid communication with a recirculation sump to further allow a recirculation of a fluid, wherein all the see MPEP 2112).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the recirculation system of Gaddis to further include multiple pumps and flow conduits/pipes/tubes, with the inherent inlets and outlets sections, to efficiently allow a process fluid (mud) flow back into a mud fluid source, and also to allow two fluid streams to further mix properly (see Gaddis paragraph 40).

Regarding Claim 35:
	Gaddis teaches the mud cleaning system of claim 34, including a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40) (Examiner’s note:  It is inherent for multiple pumps to include an inlet section and a corresponding outlet section.  In addition, it is inherent for a flow conduit/pipe/tube in a Y shape, to further include two inlets and a corresponding tube at the other end (‘feed tube’), in fluid communication with a recirculation sump to further allow a recirculation of a fluid, wherein all the corresponding inlets and outlets and in fluid connection with the other corresponding inlets and outlets to allow a proper and smooth fluid flow, see MPEP 2112).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the recirculation system of Gaddis to further include multiple pumps and flow conduits/pipes/tubes, with the inherent inlets and outlets sections, to efficiently allow a process fluid (mud) flow back into a mud fluid source, and also to allow two fluid streams to further mix properly (see Gaddis paragraph 40).

Regarding Claim 36:
Gaddis teaches the mud cleaning system of claim 34, including a centrifuge (see FIG. 2, centrifuge apparatus 102) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage, used as fuel, or re-introduced to an active rig mud system…”).

Regarding Claim 37:
Gaddis teaches the mud cleaning system of claim 34, including a heater (see Gaddis FIG. 2, heater apparatus 30) (see Gaddis paragraphs 35-36 – “…The resulting mixture of spent drilling fluid and water/flocculant mixture is pumped to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.  Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”).

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddis et al. (US 2009/0107728 A1) (hereinafter “Gaddis”) in view of Chong et al. (US 2015/0129210 A1) (hereinafter “Chong”).


Gaddis teaches a mud cleaning system (see FIG. 2, system 100) (see paragraph 2 – “…to systems for recovering drilling fluid (“mud”) used in such operations…”) (see paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid”) (see paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”) comprising:
a system inlet carrying a mud from a wellbore (see FIG. 2, mud source 24) (Examiner’s note:  It is inherent for mud source 24 (assuming it’s a mud feed tank and/or a direct feed from an active rig mud system as disclosed in paragraph 39 recited below) to include an inlet/tube/conduit to further carry the mud from a wellbore, see MPEP 2112) (see paragraph 35 – “As spent drilling fluid mixture containing drilling fluid (oil-based or water-based) and contaminants from a mud source 24 used in wellbore operation which has drilling fluid and contaminants (drilled cuttings and/or debris) therein is pumped by a pump 22 from a mud source 24 to the mixing apparatus 20”) (see paragraph 39 – “…the mud source 24 is a mud feed tank…the mud source 24 is a direct feed from an active rig mud system”) (see paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid”) (see paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”);
to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.  Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”);
a fluid separating system (see FIG. 2, centrifuge apparatus 102) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage, used as fuel, or re-introduced to an active rig mud system…”); and
a system outlet carrying the mud to a holding vessel (see FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106 and/or a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see FIG. 4 illustrating a settling apparatus 350, after the centrifuge apparatus, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see paragraphs 47-48 – “The stream of fluid 336…flows either to an active to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”);
wherein the system inlet, the heater, the fluid separating system, and the system outlet are fluidly connected such that the mud flows from the system inlet, into the heater and the fluid separating system, and then out the system outlet (see FIG. 2, mud flows from mud source 24 to a heater apparatus 30, to a centrifuge apparatus 102, and ultimately for storage (holding vessel) via the system outlet as explained above) (see FIG. 4, mud flows from mud source 24 to a steam injection system 310 (heater apparatus), to a centrifuge apparatus 330, and optionally to a settling apparatus 350 including a settling tank 354 (holding vessel) for storage) (see paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see paragraph 44 – “…the heater apparatus is a steam injection system 310 which includes a steam generator 312 and steam injector apparatus 314 for injecting live stream…”) (see paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The 
Gaddis does not explicitly teach the heater comprising a heat exchange system, wherein the heat exchange system is configured to transfer heat from an engine exhaust gas of at least one engine to the mud, as recited in amended, independent claim 1.
Chong teaches an oilfield system (see Chong FIGS. 1-2, system 100) including a wellbore 102, a fluid source 104 (see Chong FIG. 5 illustrating a mud source 504), a fluid preparation assembly 106 further including a heat exchanger 112, a diesel engine, one or more high pressure pumps 116(1)-(10), numerous valves, and a control system (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”), wherein the heat exchanger is configured to transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) to the process fluid (mud)) (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraphs 21-22 – “…In heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system (heat exchangers) of Chong, to effectively and efficiently transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 2:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches the fluid separating system is selected from the group consisting of a shale shaker, a desilter, a desander, and a centrifuge (see Gaddis FIG. 2, centrifuge apparatus 102) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage, used as fuel, or re-introduced to an active rig mud system…”).

Regarding Claim 3:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches the heater comprises a heating element disposed inline with the system inlet and the fluid separating system (see Gaddis FIG. 2, heater apparatus 30) (see Gaddis FIG. 4, steam injection system 310) (see Gaddis paragraphs 35-36 – “…The resulting mixture of spent drilling fluid and water/flocculant to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.  Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”) (see Gaddis paragraph 44 – “…the heater apparatus is a steam injection system 310 which includes a steam generator 312 and steam injector apparatus 314 for injecting live stream…”).

Regarding Claim 4:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Chong further teaches the at least one engine (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system (heat exchangers) of Chong, to effectively and efficiently transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 5:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 4, wherein Chong further teaches the at least one engine comprises a diesel engine driving a rig power generator (diesel engine, gas engines, and also turbines for the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 6:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 4, wherein Chong further teaches the heat exchange system (see Chong FIGS. 1-2, system 100) comprises at least one heat exchanger and a control system, and the at least one engine comprises a pump (see Chong FIG. 1, pumps 116(1)-(10)) and a valve for an engine cooling fluid (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system comprising at least one heat exchanger and a control system, and the at least one engine comprises a pump and a valve for an engine cooling fluid, as taught by Chong, to effectively and efficiently transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 7:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 4, wherein Chong further teaches countless heat exchangers operating in parallel and/or in series (see Chong FIG. 1, heat exchangers 124(1)-(10)), thus forming multiple secondary cooling fluid circuits and flow pathways through which a fluid flows, wherein heat is transferred from the engine cooling fluid of the at least one engine to the fluid of the secondary circuit, which then transfer heat from the fluid of the secondary circuit to the process fluid (mud)) (see Chong paragraph 20 – “…it will be appreciated that the heat exchanger 112 may be representative of several heat exchangers, whether in series or parallel…may be fluidly coupled with process equipment of the fluid preparation assembly 106…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system comprising numerous heat exchangers operating in parallel and/or in series, wherein a first heat exchanger of the heat exchange system is an engine heat exchanger which transfers heat from the engine cooling fluid of the at least one engine to the fluid of the secondary circuit, and wherein one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 8:
	The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 7, wherein Chong further teaches a temperature control system (see Chong paragraph 31) capable of operating/controlling temperatures of the at least one engine, a cooling fluid, and a mud, along with the temperatures of the multiple heat exchangers to within a desired range, by controlling various pump speeds of pumps, and actuating valves to control a fluid flow to prevent the various temperatures from exceeding a predetermined threshold, and to prevent the various temperatures from dropping below a predetermined threshold (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system (heat exchangers) and a temperature control system of Chong, to effectively and efficiently transfer heat within desired ranges from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 9:
	The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 8, wherein Chong further teaches the control processes are controlled by a single programmable logic controller connected to a main computer of a drilling rig (see Chong paragraphs 31-33).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system (heat exchangers) and a temperature control system of Chong, to effectively and efficiently transfer heat within desired ranges from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 10:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 4, wherein Chong further teaches countless heat exchangers operating in parallel and/or in series (see Chong FIG. 1, heat exchangers 124(1)-(10)), thus forming multiple secondary cooling fluid circuits and flow pathways through which a fluid flows, wherein heat is transferred from the engine cooling fluid of the at least one engine to the fluid of the secondary circuit, which then transfer heat from the fluid of the secondary circuit to the process fluid (mud)) (see Chong paragraph 20 – “…it will be appreciated that the heat exchanger 112 may be representative of several heat exchangers, whether in series or parallel…may be fluidly coupled with process equipment of the fluid preparation assembly 106…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system comprising numerous heat exchangers operating in parallel and/or in series, wherein a first heat exchanger of the heat exchange system is an engine heat exchanger which transfers heat from the engine cooling fluid of the at least one engine to the fluid of the secondary circuit, and wherein a second heat exchanger of the heat exchange system is a mud heat exchanger which transfers heat from the fluid of the secondary circuit to the process fluid (mud), thus one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 11:
	The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches a holding vessel (mud tank) (see Gaddis FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106 and/or a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see Gaddis FIG. 4 illustrating a settling apparatus 350, after the centrifuge apparatus, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).
Although Gaddis does not explicitly teach a mud tank comprising horizontal rails disposed at the top and bottom of the mud tank and rectangular fins disposed between the horizontal rails, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the holding vessel (mud tank) of Gaddis to include horizontal rails and rectangular fins, in order to effectively and efficiently transfer heat from one fluid to another different fluid and eventually to a process fluid (mud) for heating and cooling purposes (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).



Regarding Claim 12:
(holding vessel)) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).
Although Gaddis does not explicitly teach an exterior of the mud tank is made of a first metal and the rectangular fins are made of a second metal, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the holding vessel (mud tank) of Gaddis to have the exterior of the mud tank made of a first metal material and the rectangular fins made of a second metal material, in order to effectively and efficiently conduct and transfer heat from one fluid to another different fluid and eventually to a process fluid (mud) for heating and cooling storage and/or disposal apparatus 106 (holding vessel), and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system…”) (see Gaddis paragraphs 47-48 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350…The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”).

Regarding Claim 13:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Chong further teaches countless heat exchangers operating in parallel and/or in series (see Chong FIG. 1, heat exchangers 124(1)-(10)), thus forming multiple secondary cooling fluid circuits and flow pathways through which a fluid flows, wherein heat is transferred from the engine cooling fluid of the at least one engine to the fluid of the secondary circuit, which then transfer heat from the fluid of the secondary circuit to the process fluid (mud)) (see Chong paragraph 20 – “…it will be appreciated that the heat exchanger 112 may be representative of several heat exchangers, whether in series or parallel…may be fluidly coupled with process equipment of the fluid preparation assembly 106…”) (see Chong paragraph 24 – “Accordingly, the high-one or more heat exchangers 124(1)-(10)…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system comprising numerous heat exchangers operating in parallel, as taught by Chong, in order to form multiple flow pathways, wherein the heater and the fluid separating system are directly connected to the secondary flow pathway, to further transfer heat from the heat exchange system of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 14:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Chong further teaches a fluid preparation assembly 106 further including a heat exchanger 112, a diesel engine, one or more high pressure pumps 116(1)-(10), numerous valves, multiple cooling fluid circuits to cool a fluid and/or the mud, and a control system (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).  Additionally, Chong teaches a cooling fluid circuit for cooling a process fluid (see Chong paragraphs 20-21 and 25) (see Chong paragraph 37 – “…The hot cooling/lubrication fluid may thus be cooled, generating a cooled fluid…as part of a closed or semi-closed cooling fluid circuit”).
one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraph 31 – “…may be controlled by a temperature control system…”).

Regarding Claim 15:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Chong further teaches a heat exchanger, wherein the heat exchanger is configured to transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) to the process fluid (mud)) (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system (heat exchangers) of Chong, to effectively and efficiently transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 16:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Chong further teaches a heat exchanger, wherein the heat exchanger is configured to transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) to the process fluid (mud)) (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system (heat exchangers) of Chong, to effectively and efficiently transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).



Regarding Claim 17:


Regarding Claim 18:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40) (Examiner’s note:  It is inherent for multiple pumps to include an inlet section and a corresponding outlet section.  In addition, it is inherent for a flow conduit/pipe/tube in a Y shape, to further include two inlets and a corresponding tube at the other end (‘feed tube’), in fluid communication with a recirculation sump to further allow a recirculation of a fluid, wherein all the corresponding inlets and outlets and in fluid connection with the other corresponding inlets and outlets to allow a proper and smooth fluid flow, see MPEP 2112) (see Gaddis paragraph 40).  ).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the recirculation system of Gaddis to further include multiple pumps and flow conduits/pipes/tubes, with the inherent inlets and outlets sections, to efficiently allow a process fluid (mud) flow back into a mud fluid source, and also to allow two fluid streams to further mix properly (see Gaddis paragraph 40).


Regarding Claim 19:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches a heater (see Gaddis FIG. 2, heater apparatus 30) (see Gaddis paragraphs 35-36 – “…The resulting mixture of spent drilling fluid and water/flocculant mixture is pumped to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.  Following 

Regarding Claim 20:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches a heater, and Chong further teaches a temperature control system and multiple heat exchangers (diesel engines and/or gas engines) to the process fluid (mud)) (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraphs 30-31 – “…the assembly 106 may include a top-up pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…operated automatically, with a computer…”) (see Chong paragraph 41 – “Accordingly, a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “…The system 500 may include a source 504 of process fluid, for example…mud…”).
Gaddis and Chong are analogous inventions in the art of teaching a mud cleaning system including a heater.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the heater of Gaddis with the heat exchange system (heat exchangers) and a temperature control system of Chong, to effectively and efficiently transfer heat from an engine exhaust gas of at least one engine (diesel engines and/or gas engines) of Chong to the process fluid (mud) of Gaddis for heating and cooling purposes (see Chong paragraphs 21-22 – “…In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”).

Regarding Claim 21:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40) (Examiner’s note:  It is inherent for multiple pumps to include an inlet section and a corresponding outlet section.  In addition, it is inherent for a flow conduit/pipe/tube in a Y shape, to further see MPEP 2112) (see Gaddis paragraph 40).

Regarding Claim 22:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 1, wherein Gaddis further teaches a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40) (Examiner’s note:  It is inherent for multiple pumps to include an inlet section and a corresponding outlet section.  In addition, it is inherent for a flow conduit/pipe/tube in a Y shape, to further include two inlets and a corresponding tube at the other end (‘feed tube’), in fluid communication with a recirculation sump to further allow a recirculation of a fluid, wherein all the corresponding inlets and outlets and in fluid connection with the other corresponding inlets and outlets to allow a proper and smooth fluid flow, see MPEP 2112) (see Gaddis paragraph 40).

Regarding Claim 23:
The combination of Gaddis in view of Chong teaches the mud cleaning system of claim 19, wherein Gaddis further teaches the fluid separating system comprises a storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage, used as fuel, or re-introduced to an active rig mud system…”).


Other References Considered
McCraw (US 2016/0010407 A1) teaches a closed loop drilling mud cooling system for land-based drilling operations including multiple heat exchangers, a cooling fluid, separation devices and a control system.





Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered.  The previous allowable subject matter indication of claims 8-9, 11-12 and 18-23 has been withdrawn and a new rejection of the following claims 8-9, 11-12 and 18-23, along with new claims 31-37 is made (see above).
The previous claim objections regarding claims 1, 13, 14, 15, 18 and 21 have been considered and are now withdrawn.  However, a new set of claim objections regarding claims 7, 10, 15 and 18 are made (see above).
The previous 112(b) claim rejections regarding claims 1-23 have been considered and are now withdrawn.  However, a new set of 112(b) claim rejection regarding claim 33 is made (see above).
A new 112(f) claim interpretation of claims is made (see above).
A new 112(a) claim rejection regarding claim 13 is made (see above).
	Examiner suggests amending independent claims 1 and 31 to further include all the limitations of claim 18.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AKASH K VARMA/Examiner, Art Unit 1773